DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This is a Final Action in response to claim amendments and remarks filed by Applicant on July 26, 2021 relating to U.S. Patent Application No. 16/281,495 filed on February 21, 2019.  Claims 1 and 11 have been amended. Claims 1-11 and 13 are currently pending and have been examined.  

Response to Arguments

Applicant's arguments filed on July 26, 2021 have been fully considered.
Applicant's arguments with respect to the 35 USC § 101 rejections, Applicant asserts that the elements of the claims do not correspond to the examples of the Certain Methods of Organizing Human Activity Subject matter groupings and therefore do not recite an abstract idea, (Remarks, pp. 6 – 7). Examiner respectfully disagrees, (See Section 101 rejection below). Applicant asserts that even if the claims recite an abstract idea, it is integrated into a practical application because the claims impose meaningful limits on the abstract idea, (Remarks, pp. 7 – 8), and further, that the claims are directed to an improvement to the technology of the claimed subject matter, particularly enhanced security for secure data records via improved user authentication based at least partially on a cryptogram. (Remarks, p. 8). The cryptogram is recited at a high level and the Applicant does not cite to any area of the Specification addressing 

With respect to the 35 USC § 103 rejection, Applicant asserts that the cited references of Vokes and Sexton do not teach the elements of Claim 1, (Remarks, pp. 10 - 11). Examiner respectfully disagrees. The combination of Vokes, Sexton and Hull teach the elements of amended independent Claims 1 and 11. Vokes discloses the use of a cryptogram during a null payment transaction to authenticate a user, (See Vokes, Paragraphs, 91, 85, 70). The secondary references of Sexton and Hull teach the distribution and downloading of a user’s medical information. One cannot show non-obviousness by attacking references individually where the rejections are based on a combination of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references  fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). See MPEP § 2145 (IV). 
Applicant also asserts that insofar as Sexton teaches the distribution of medical information in the context of a payment card system, it teaches away from null amount transactions since the payment amount field is used to contain codes to indicate health care related information (Remarks p. 12).  Sexton teaches the transfer of medical information via a financial transaction exchange message system (Sexton, Pars. 34-36) once a user is authenticated by using an account input device including account identifier information in a format following a financial transaction. (Sexton, Par. 40). It would be obvious to combine the null account transaction of Vokes with the system of Sexton to authenticate and identify a user and then use the system to convey health care information (regardless of whether it’s medical billing codes or other information because the combination of the two references would produce predictable results. The combination of Vokes, Sexton and Hull teach the elements of the amended claims. The Section 103 rejection is maintained.

Claim Rejections - 35 U.S.C. § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 and 13 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1– 10 are directed to a method. Claims 11 and 13 are directed to method. Therefore, on their face each of claims 1 – 11 and 13 are directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method comprising: performing, by a user authentication terminal of a medical service provider, a null-amount payment account system transaction by exchange of data with a user payment device presented by a user in response to the user initiating a check-in process at the medical service provider, the transaction comprising receiving a cryptogram from the user payment device; in response to successful completion of said null-amount transaction, transmitting, by the user authentication terminal, a message to a user information server computer to request one or more data records for the user, the one or more data records comprising one or more medical records for the user, the message comprising the cryptogram; receiving, by the user authentication terminal, from the user information server computer in response to the user information server identifying and authenticating the user based at least partially on the cryptogram, a download of data regarding said user; and storing, by the user authentication terminal, the download of data regarding the user in a local data store accessible to the medical service provider. Claim 11 recites a method comprising: receiving, by a user information server computer, from a user authentication terminal of a medical service provider and in response to the user information server identifying and authenticating a user based at least partially on a cryptogram in response to the user initiating a check-in process at the medical service provider, a payment account system transaction request, the request including authentication data, the request being a null-amount transaction request, the request including the cryptogram from a user payment device; verifying, by the user information server computer, the authentication data; and in response to a result of the verifying step, downloading user information to the user authentication terminal from the user information server computer and storing the user information in a local data store accessible to the medical service provider, the user information comprising one or more medical records for the user. The abstract idea recited in Claims1 and 11 is the underlined portion of the respective claims indicated above and involves using a payment account system transaction to authenticate a user and upon authentication to download user data/information. The abstract idea amounts to the fundamental economic practices including insurance and commercial interactions including business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. 

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method comprising: performing, by a user authentication terminal of a medical service provider, a null- amount payment account system transaction by exchange of data with a user payment device presented by a user in response to the user initiating a check-in process at the medical service provider, the transaction comprising receiving a cryptogram from the user payment device; in response to successful completion of said null-amount transaction, transmitting, by the user authentication terminal, a message to a user information server computer to request one or more data records for the user, the one or more data records comprising one or more medical records for the user, the message comprising the cryptogram; receiving, by the user authentication terminal, from the user information server computer in response to the user information server identifying and authenticating the user based at least partially on the cryptogram, a download of data regarding said user; and storing, by the user authentication terminal, the download of data regarding the user in a local data store accessible to the medical service provider. Claim 11 recites a method comprising: receiving, by a user information server computer, from a user authentication terminal of a medical service provider and in response to the user information server identifying and authenticating a user based at least partially on a cryptogram in response to the user initiating a check-in process at the medical service provider, a payment account system transaction request, the request including authentication data, the request being a null-amount transaction request, the request including the cryptogram from a user payment device; verifying, by the user information server computer, the authentication data; and in response to a result of the verifying step, downloading user information to the user authentication terminal from the user information server computer and storing the user information in a local data store accessible to the medical service provider, the user information comprising one or more medical records for the user. The additional elements recited in Claims 1 and 11 are underlined above. The additional elements in the claims amount to no more than tools to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. The elements involving exchanging and downloading of data / information are insignificant extra-solution activity. The combination of elements does not integrate the abstract idea into a practical application.  

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the independent claims amount to no more than tools to implement the abstract idea with computer(s), processor(s), memory and software. Merely performing the abstract idea using a computes, processors, and communication devices does not provide an inventive concept. Additionally, the limitations of exchanging and downloading data / information are characterized as insignificant extra-solution activity and are well understood, routine, and conventional. See MPEP 2106.05(d), 2106.05(g). buySAFE, Inc. v. Google, Inc., 765F.3d 1350, 1355 (Fed. Cir 2014) (computer receives and sends information over a network), Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir.  2016) (utilizing an intermediary computer to forward information), OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (sending messages over a network), Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) (storing and retrieving information in memory). Based on the aforementioned and the reasons given in the discussion of Step 2A, Prong 2 above, the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 2 (downloaded data includes user insurance information), Claim 3 (downloaded data includes user contact information), Claim 4 (transaction includes user payment device generating and transmitting cryptogram), Claim 5 (transaction is an EMV transaction), Claim 6  (transaction based on payment token or account number stored in user device), Claim 7 (said data received from the issuer of a payment system account), Claim 8 (said data received from an entity other than issuer of payment system account), Claim 9 (user device is a payment-enabled mobile device), Claim 10 (user device is an integrated circuit payment card) and Claim 13 (user information includes insurance information) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 11 and 13 are not patent eligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 11 and 13 are rejected under 35 U.S.C. 103 as being unpatenable over Vokes et al., US 2018/0300724 A1, (“Vokes”), in view of Sexton et al., US 2015/0127367 A1, (“Sexton”), in further view of  Hull, US 8,261,974 B2, (“Hull”).

Claim 1:
Vokes teaches:
A method comprising:  performing, by a user authentication terminal of a medical service provider, a null-amount payment account system transaction by exchange of data 5with a user payment device presented by a user in response to the user initiating a check-in process at the medical service provider, the transaction comprising receiving a cryptogram from the user payment device; (See Vokes, Fig. 2 , Par. 75 (In step 205, a transaction is initiated. In this embodiment, the transaction is a zero value authorization transaction of the type well known in the art. In this type of transaction, the payment amount associated with the transaction is zero. In this case a zero transaction amount may be displayed to a user by secure data entry device 107.), Par. 76 (user prompted to enter secure data into secure data entry device.), Par. 79 (If secure data matches secure data on record an authorization request message is transmitted by secure data entry device which comprises a request for a transaction to be authorized by the issuer of the payment card 105.), Par. 83 (secure data entry device receives an authorization response message from server containing authorization data indicating approval of the transaction), Par. 85 (The authorisation data itself can be any data that is created or otherwise made available during the transaction process such as an authorisation Response Cryptogram, an EMV Random Number, an Authorization code, one or more Scripts and/or combinations thereof; essentially, any cryptographic data or other such predictable data that is created and/or available during the transaction and which can be validated by a card issuer.),Par 88 (authorization data then received by an electronic device), Par. 91 (electronic device transmits authorization data to issuer), Par. 93 (upon authorization payment card is provisioned onto electronic device))

in response to successful completion of said null-amount transaction, * * * the message comprising the cryptogram; (See Vokes, Par. 85 (The authorisation data itself can be any data that is created or otherwise made available during the transaction process such as an authorisation Response Cryptogram, an EMV Random Number, an Authorization code, one or more Scripts and/or combinations thereof; essentially, any cryptographic data or other such predictable data that is created and/or available during the transaction and which can be validated by a card issuer.))

in response to the user information server identifying and authenticating a user based at least partially on a cryptogram, (See Vokes, Par. 83 (secure data entry device receives an authorization response message from server containing authorization data indicating approval of the transaction.))

Vokes does not teach, however Sexton teaches:
* * * transmitting by the user authentication terminal, a message to a user information server computer to request one or more data records for the user, the one or more data records comprising one or more medical records for the user, * * * ; receiving, by the user authentication terminal, from the user information server computer, * * * , a download of data regarding said user; and (See Sexton, Par. 32 (A patient's healthcare information can be exchanged securely, rapidly and efficiently by taking advantage of the financial information exchange networks a merchant or service provider already uses to process electronic transactions.), Par. 34 (Message processor can be configured to receive a message from a member terminal, wherein the message is formatted according to a financial transaction message exchange protocol. The message can be routed from the terminal to the message processor via a financial transaction message exchange system.), Par. 35 (The message can include a payment amount field with a corresponding payment amount field value or the message processor can be configured to process the message according to a non-financial transaction encoding scheme.), Par. 40 (The system can include an account input device carried by a user, such as a patient member of a healthcare management system. The account input device can store information related to a user's non-financial account, and is used to initiate interactions with the system. The account input device including account identifier information in a format following a financial transaction.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Vokes discussed above, a step for receiving a user’s information over a financial information exchange network, as taught by Sexton, in order to allow a user to securely and efficiently share his information over existing financial information exchange networks already being used to process electronic transactions (See Sexton, Par. 32). Vokes teaches a method of authorizing a user through a zero value payment transaction in a financial system. It would have been obvious to combine the feature of Sexton to allow a user to exchange his information using the same financial network that processed the payment transaction. Since the claimed invention is merely a combination of old elements, Vokes’ authorization of a user through a zero value payment transaction in a financial system and Sexton’s allowing a user to exchange his information using the same financial network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Vokes does not expressly disclose, however, Hull teaches:
storing, by the user authentication terminal, the download of data regarding the user in a local data store accessible to the medical service provider. (See Hull, Abstract (A universal digital information management and transaction system facilitates a consumer's ability to organize, use and obtain personal data related to a consumer, including for example, the consumer's financial, health, and personal records. A consumer is provided with an online profile that stores all of the relevant consumer information, with a token associated with the consumer's profile to enable the consumer to securely login remotely to the system to access and manage all of their relevant information.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Vokes discussed above, a step for downloading, upon authentication, a user’s insurance information, as taught by Hull, in a digital information management and transaction system (See Hull, Par. 11). Vokes teaches a method of authorizing a user through a zero value payment transaction in a financial system. It would have been obvious to combine the feature of Hull to allow a user to download his insurance information upon authentication by the system. Since the claimed invention is merely a combination of old elements, Vokes’ authorization of a user through a zero value payment transaction in a financial system and Hull’s allowing a user to download his insurance information upon authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Vokes, Sexton and Hull teach each and every element in Claim 1 above.
Vokes does not teach, however, Hull teaches:
the downloaded data includes insurance 10information applicable to the user. (See Hull, Par. 16 (Non-financial account information 36, such as medical account information, insurance information, etc., may also be provided in profile 20. Doing so may enable, for example, a doctor's office or hospital to download medical insurance information, patient records, or other medical-related information for the consumer. Insurance information may be used, for example, in the event of an automobile accident or other loss, whereby the consumer could provide insurance information to another party having access to the system.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Vokes discussed above, a step for downloading, upon authentication, a user’s insurance information, as taught by Hull, in a digital information management and transaction system (See Hull, Par. 11). Vokes teaches a method of authorizing a user through a zero value payment transaction in a financial system. It would have been obvious to combine the feature of Hull to allow a user to download his insurance information upon authentication by the system. Since the claimed invention is merely a combination of old elements, Vokes’ authorization of a user through a zero value payment transaction in a financial system and Hull’s allowing a user to download his insurance information upon authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 3:
Vokes, Sexton and Hull teach each and every element in Claim 1 above.
Vokes does not teach, however Sexton, teaches:
the downloaded data includes contact information applicable to the user. (See Sexton, Par. 62 (The account ID can be an account number associated with the patient (user) within the system.), Par. 63 (The POS validation data corresponds to identifiers
of members (users) and member terminals that have been authorized to exchange information with the system.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Vokes discussed above, a step for receiving a user’s contact information over a financial information exchange network, as taught by Sexton, in order to allow a user to securely and efficiently share his information over existing financial information exchange networks already being used to process electronic transactions (See Sexton, Par. 32). Vokes teaches a method of authorizing a user through a zero value payment transaction in a financial system. It would have been obvious to combine the feature of Sexton to allow a user to exchange his contact information using the same financial network that processed the payment transaction. Since the claimed invention is merely a combination of old elements, Vokes’ authorization of a user through a zero value payment transaction in a financial system and Sexton’s allowing a user to exchange his contact information using the same financial network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 4:
Vokes, Sexton and Hull teach each and every element in Claim 1 above.
Vokes further teaches:
15transaction includes the user payment device generating and transmitting the cryptogram.  (See Vokes, Par. 85 (The authorisation data itself can be any data that is
created or otherwise made available during the transaction process such as an authorisation Response Cryptogram, an EMV Random Number, an Authorization code, one or more Scripts and/or combinations thereof; essentially, any cryptographic data or other such predictable data that is created and/or available during the transaction and which can be validated by a card issuer.))

Claim 5:
Vokes, Sexton and Hull teach each and every element in Claim 1 above.
Vokes further teaches:
transaction is an EMV transaction.  (See Vokes, Par. 85 (The authorisation data itself can be any data that is created or otherwise made available during the transaction process such as an Authorization Response Cryptogram, an EMV Random Number, an Authorisation code, one or more Scripts and/or combinations thereof; essentially, any cryptographic data or other such predictable data that is created and/or available during the transaction and which can be validated by a card issuer.))

Claim 6:
Vokes, Sexton and Hull teach each and every element in Claim 1 above.
Vokes further teaches:
20the transaction is based on a payment token or payment account number stored in or accessed by the user payment device, the payment token or payment account number representing a payment system account previously issued to the user. (See Vokes, Par. 62 (Electronic device 113 may also include a secure element 118, which is where provisioned payment card details are stored. The payment card details may be stored with additional information such as any combination of cryptographic material, payment card configuration, private cryptographic keys and public cryptographic keys. The payment card details can be, for example, a Primary Account Number ('PAN') or a tokenized PAN.))

Claim 7:
Vokes, Sexton and Hull teach each and every element in Claim 6 above.
Vokes further teaches:
25said data is received from an issuer of the payment system account. (See Vokes, Par. 82 (Information for validation mode transactions may be collated and used for billing purposes; specifically, a card acquirer can bill a card issuer for providing the identity validation service on a 'per transaction' basis. Where the indication is a flag, this flag could be passed down later to an acquirer during a reconciliation, log download or settlement event.))

Claim 8:
Vokes, Sexton and Hull teach each and every element in Claim 6 above.
Vokes does not teach, however, Sexton, teaches:
said data is received from an entity other than an issuer of the payment system account. (See Sexton, Par. 39 (Merchants and service providers can register to become members of the system. Each member can have identifiers associated with them that allow the system to identify the point of origin of messages received.), Par. 41 (Member terminals are configured to exchange information with the system according to a financial transaction message exchange protocol and can receive information from the account input device, as well as receive input information related to individual transactions, and transmit the necessary information to the system.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Vokes discussed above, a step for receiving a user’s information over a financial information exchange network, as taught by Sexton, in order to allow a user to securely and efficiently share his information over existing financial information exchange networks already being used to process electronic transactions (See Sexton, Par. 32). Vokes teaches a method of authorizing a user through a zero value payment transaction in a financial system. It would have been obvious to combine the feature of Sexton to allow a user to exchange his information using the same financial network that processed the payment transaction. Since the claimed invention is merely a combination of old elements, Vokes’ authorization of a user through a zero value payment transaction in a financial system and Sexton’s allowing a user to exchange his information using the same financial network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable

Claim 9:
Vokes, Sexton and Hull teach each and every element in Claim 1 above.
Vokes further teaches:
the user payment device is a payment-enabled mobile device. (See Vokes, Par.  59 (Electronic device 113 is a mobile telephone, preferably a smartphone.), Par. 93 (upon authorization, payment card is provisioned onto electronic device))

Claim 10:
Vokes, Sexton and Hull teach each and every element in Claim 1 above.
Vokes further teaches:
the user payment device is an integrated circuit payment card.  (See Vokes, Par. 36 (Payment card 105 includes a storage module 106 on which data relating to payment card 105 is stored. This data may include a Primary Account Number (PAN) associated with the card, the name of an authorized user, an expiry date of the card and/or any other data deemed useful by a skilled person. In this embodiment storage module 106 is an integrated circuit, such that in this embodiment payment card 105 is suitable for use with the 'chip and PIN' payment system that is well known in the art.))

Claim 11:
Vokes teaches:
A method comprising: 5receiving, by a user information server computer, from a user authentication terminal of a medical service provider and in response to the user information server identifying and authenticating a user based at least partially on a cryptogram in response to the user initiating a check-in process at the medical service provider, a payment account system transaction request, the request including authentication data; the request being a null-amount transaction request, the request including the cryptogram from a user payment device; (See Vokes, Par. 75 (In step 205, a transaction is initiated.), Par. 76 (Whatever the nature of the transaction, in step 205 the user is also prompted to enter their secure data into secure data entry device 107.), Par. 83 (secure data entry device receives an authorization response message from server containing authorization data indicating approval of the transaction.), Par. 85 (The authorisation data itself can be any data that is created or otherwise made available during the transaction process such as an authorisation Response Cryptogram, an EMV Random Number, an Authorization code, one or more Scripts and/or combinations thereof; essentially, any cryptographic data or other such predictable data that is created and/or available during the transaction and which can be validated by a card issuer.), Par. 91 (electronic device transmits authorization data to issuer.))

verifying, by the user information server computer, the authentication data; and (See Vokes, Par. 75 (In step 205, a transaction is initiated.), Par. 78 (The secure data entered in step 105 is checked against the secure data that is stored on a record associated with payment card 105), Par. 79 (If the entered secure data matches the secure data on record for payment card 105 then in step 225 a request message is transmitted by secure data entry device 107 to server 121.))

Vokes does not teach, however Sexton teaches:
in response to a result of the verifying step, downloading user information to the user authentication terminal from the user information server computer * * * . (See Sexton, Par. 32 (A patient's healthcare information can be exchanged securely, rapidly and efficiently by taking advantage of the financial information exchange networks a merchant or service provider already uses to process electronic transactions.), Par. 34 (Message processor can be configured to receive a message from a member terminal, wherein the message is formatted according to a financial transaction message exchange protocol. The message can be routed from the terminal to the message processor via a financial transaction message exchange system.), Par. 35 (The message can include a payment amount field with a corresponding payment amount field value or the message processor can be configured to process the message according to a non-financial transaction encoding scheme.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Vokes discussed above, a step for receiving a user’s information over a financial information exchange network, as taught by Sexton, in order to allow a user to securely and efficiently share his information over existing financial information exchange networks already being used to process electronic transactions (See Sexton, Par. 32). Vokes teaches a method of authorizing a user through a zero value payment transaction in a financial system. It would have been obvious to combine the feature of Sexton to allow a user to exchange his information using the same financial network that processed the payment transaction. Since the claimed invention is merely a combination of old elements, Vokes’ authorization of a user through a zero value payment transaction in a financial system and Sexton’s allowing a user to exchange his information using the same financial network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Vokes does not expressly disclose, however, Hull teaches:
* * * and storing the user information in a local data store accessible to the medical service provider, the user information comprising one or more medical records for the user. (See Hull, Abstract (A universal digital information management and transaction system facilitates a consumer's ability to organize, use and obtain personal data related to a consumer, including for example, the consumer's financial, health, and personal records. A consumer is provided with an online profile that stores all of the relevant consumer information, with a token associated with the consumer's profile to enable the consumer to securely login remotely to the system to access and manage all of their relevant information.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Vokes discussed above, a step for downloading, upon authentication, a user’s insurance information, as taught by Hull, in a digital information management and transaction system (See Hull, Par. 11). Vokes teaches a method of authorizing a user through a zero value payment transaction in a financial system. It would have been obvious to combine the feature of Hull to allow a user to download his insurance information upon authentication by the system. Since the claimed invention is merely a combination of old elements, Vokes’ authorization of a user through a zero value payment transaction in a financial system and Hull’s allowing a user to download his insurance information upon authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Vokes, Sexton and Hull teach each and every element in Claim 11 above.
Vokes does not teach, however, Hull teaches:
the user information includes insurance 15information related to a user who is a subject of the downloaded user information.  (See Hull, Par. 16 (Non-financial account information 36, such as medical account information, insurance information, etc., may also be provided in profile 20. Doing so may enable, for example, a doctor's office or hospital to download medical insurance information, patient records, or other medical-related information for the consumer. Insurance information may be used, for example, in the event of an automobile accident or other loss, whereby the consumer could provide insurance information to another party having access to the system.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Vokes discussed above, a step for downloading, upon authentication, a user’s insurance information, as taught by Hull, in a digital information management and transaction system (See Hull, Par. 11). Vokes teaches a method of authorizing a user through a zero value payment transaction in a financial system. It would have been obvious to combine the feature of Hull to allow a user to download his insurance information upon authentication by the system. Since the claimed invention is merely a combination of old elements, Vokes’ authorization of a user through a zero value payment transaction in a financial system and Hull’s allowing a user to download his insurance information upon authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following references listed in the Notice of References Cited, although not expressly cited herein, are hereby made a part of the record:  JP 2016057834 A, Masayuki et al.; US 2017/0278104 A1, O'Connell et al.; and US 2007/0271179 A1, Kubota.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        9/10/2021